Citation Nr: 1547010	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for chronic soreness, also claimed as fibromyalgia.

4.  Entitlement to a rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent from May 29, 2005 to March 4, 2007, and from May 1, 2007 to September 23, 2008, and in excess of 20 percent thereafter, for service-connected residuals of gunshot wound, right knee.  

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to September 1995, January 2002 to December 2002, and from June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA Regional Office (RO) in Chicago, Illinois, which denied service connection for right elbow epicondylitis, low back strain, and chronic soreness.  The August 2007 rating decision also granted service connected for PTSD, rated as 50 percent disabling; and scars, residuals of gunshot wound, right knee, status post arthroscopy, rated as 10 percent disabling, effective May 29, 2005 to March 4, 2007, and from May 1, 2007.  An evaluation of 100 percent was assigned for the right knee disability from March 5, 2007 to April 30, 2007, based on surgical or other treatment necessitating convalescence. 

In a June 2009 rating decision, the RO assigned a higher 20 percent disability rating for residuals, gunshot wound right knee, effective September 28, 2008.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Since the January 2012 supplemental statement of the case (SSOC), additional evidence was added to the claims file, consisting of additional private treatment records and lay statements.  However, as the Veteran's claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand. 

Regarding the claim for chronic soreness, the issue certified by the RO for appellate review was characterized as chronic soreness.  The record reflects that the Veteran submitted an additional claim for fibromyalgia.  However, according to the October 2012 rating decision and code sheet, the RO determined that fibromyalgia was on appeal in conjunction with the claim for chronic soreness.  Accordingly, the Board has recharacterized the issue on appeal for chronic soreness to include fibromyalgia.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary regarding the claims on appeal.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, the Board finds that the Veteran should be afforded additional VA examinations. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Right elbow disability and lumbar strain

The Veteran reported having a prior dislocated right elbow, although physical evaluations were normal.  See November 1994 Report of Medical History.  The May 2006 VA examination report indicates that the Veteran currently has right elbow medial epicondylitis.  A history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition (but is for consideration in determining the date of inception of the condition).  See 38 C.F.R. § 3.304(b)(1).  

The Veteran's available service treatment records also reflect a complaint of back pain.  See September 2002 service treatment record.  During the August 2015 Board hearing and in other lay statements, the Veteran reported that his back disability was incurred in service and that the back pain has existed since service. 

The Veteran was afforded a VA examination in May 2006.  The May 2006 VA examiner noted that the Veteran had right elbow epicondylitis and recurrent lumbar strain.  He noted the Veteran complaints regarding elbow and back pain in service.  However, no opinion was provided regarding whether either of the current disabilities was caused or aggravated by the Veteran's active duty service.  Thus, the medical evidence is unclear whether the Veteran's claimed back disability and right elbow disability is causally or etiologically related to his service, including whether there was an elbow condition that clearly and unmistakable preexisted service and was clearly and unmistakable not aggravated by service.  In light of the above, the Board finds that an addendum opinion is warranted.  

Chronic soreness, also claimed as fibromyalgia

The Veteran's available service treatment records also reflect complaints of pain of various joints including the ankles.  See May 1995 service treatment record.  During the August 2015 Board hearing and in other lay statements, the Veteran reported that his chronic soreness in his joints has existed since service.  To date, no VA examination has been conducted in conjunction with the Veteran's claimed chronic soreness/fibromyalgia.  In light of the evidence currently on file, the threshold requirements discussed in McLendon are met, warranting an examination in accordance with the duty to assist. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) 

Residuals gunshot wound, right knee and PTSD

Regarding the Veteran's right knee gunshot wound residuals, the Veteran is rated for four painful scars.  The Veteran testified that he was scheduled for surgery this November.  He also stated that his knee gives out, he has pain in the knee cap and in the joint, and that he has a tear in his meniscus.  The Veteran was provided a VA examination in May 2006; however, the medical evidence indicates that the Veteran may have residuals that were not evaluated.  In order to obtain a complete picture of the nature and severity of the Veteran's service-connected disability, a new VA examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Regarding the service-connected PTSD, the Veteran reported anger issues, problems with crowds, and thoughts of harming himself according to the August 2015 Board hearing transcript.  The Veteran also stated that he was fired from his job for fighting.  The Veteran was last examined in December 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA psychiatric examination should be ordered to document the current severity of the service-connected PTSD. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a RO rating decision dated in January 2012 the Veteran was denied entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran did not appeal this decision.  However, as noted above, the Veteran reported that he was fired from his job because of fighting.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  Also, as any decision with respect to the claims on appeal, to include an increased rating for PTSD, may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating on appeal; as such, adjudication of the TDIU claim is deferred until adjudication of the claim for an increased rating for PTSD claim.  On remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 



Service treatment records

There are very limited service treatment records consisting of vaccination record information for the period from June 2004 to May 2005.  In August 2007, the RO issued a Formal Finding of Unavailability of Service records.  According to the August 2007 Memorandum, the RO attempted to obtain service treatment records from the Records Management Center and the Marine Corps Mobilization Command, in Kansas City, Missouri.  However, in a July 2007 statement, the Veteran reported that he turned his service treatment records over to the Naval and Marine Corp Center in Rock Island, Illinois.  Given the above, the Board cannot be certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Thus on remand, the AOJ should make further attempts to locate the Veteran service treatment records from the period of service from June 2004 to May 2005.

Treatment records

In addition, it appears that the Veteran receives treatment through VA and that records current through November 2011 are on file.  The Veteran stated that all of his treatment is either at the Rockford, Illinois Outpatient Clinic (OPC) or the Madison VA Medical Center (VAMC) in Madison, Wisconsin.  See December 2014 statement.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

During the August 2015 Board hearing, the Veteran stated he was seen by private clinicians including Nurse Practitioner Green and Matt Hertenstein.  On remand, the AOJ must seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2015). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Nurse Practitioner Green and Matt Hertenstein.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3.  Attempt to obtain any outstanding service treatment records for the period from June 2004 to May 2005, including from the Naval and Marine Corp Center in Rock Island, Illinois.  Efforts to obtain the federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records. 

4.  Obtain all outstanding VA treatment records dated from November 2011, to include from the Rockford VA OPC or the Madison VAMC.

5.  Then schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any current back disability; chronic soreness disability, to include fibromyalgia, if present; and right elbow disability.  The entire claims file must be made available to and be reviewed by the examiner and the examiner must note that such a review was conducted.  All necessary tests should be conducted.

The examiner should provide the following opinions:

The examiner should identify each current back disability and should set forth an opinion as to whether it is at least as likely as not that any current back disability had its onset during any period of active duty or is otherwise related to a period of active service. 

The examiner should identify each current chronic soreness disability, to include fibromyalgia, if present, and should set forth an opinion as to whether it is at least as likely as not that any current chronic soreness disability, to include fibromyalgia, if present, had its onset during any period of active duty or is otherwise related to a period of active service. 

The examiner should identify each current right elbow disability and should set forth an opinion as to whether it is at least as likely as not that any current right elbow disability had its onset during any period of active duty or is otherwise related to a period of active service. 

If the examiner determines that a right elbow disability did not have its onset during service or is otherwise related to a period of service, the examiner should set forth an opinion as to whether any right elbow disability clearly and unmistakably (obvious, manifest, undebatable) existed prior to service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner is requested to consider and address in the examination report Veteran's lay statements relating to his claimed disabilities in service and his reported symptoms in service and since service. 

6.  Schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The entire claims file must be made available to and be reviewed by the examiner and the examiner must note that such a review was conducted.  All necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the functional and occupational impact of the Veteran's PTSD.

7.  Schedule the Veteran for a VA examination with respect to his right knee disability and all residuals from the in-service gunshot wound to include separate examinations for joint, muscle, nerve, and skin(scar), as deemed necessary.   The entire claims file must be made available for review and the examiner must note that such a review was conducted.  All necessary tests should be conducted.

Provide all diagnoses with respect to the Veteran's right knee disability, to include any and all residuals from the in-service gunshot wound. 

Report all ranges of motion of the right knee, to include repetitive motion testing and consideration of whether functional loss exists including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation.  If on testing the Veteran experiences pain within the range of motion, the examiner should document at what degree the pain begins. 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should state whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should determine the state of the Veteran's semilunar cartilage, to include whether such is dislocated or has been removed, whether the Veteran has recurrent subluxation or instability of the right knee and, if so, the severity.  

Indicate whether the Veteran's in-service gunshot wound affected a muscle group and identify which muscle groups, if any, are affected.  Note whether the overall degree of injury to each muscle group would be considered slight, moderate, moderately severe, or severe.  In so doing, state whether or not any cardinal signs and symptoms of a muscle disability are shown, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Address the history of any muscle group injury to include a discussion of the treatment, type of injury, and findings in the service treatment records. 

Address all manifestations of the Veteran's scars, to include, but not limited to, measurement of the scars in centimeters or square inches, and whether they are unstable or painful. 

Address any neurological disability related to the right knee disability and all residuals from the in-service gunshot wound.  If a neurological disability is diagnosed, the affected nerve/nerves must be specified and the examiner should indicate whether there is complete paralysis or incomplete paralysis.  If the paralysis is incomplete, the examiner should specify the degree (i.e., mild, moderate, or severe). 

The examiner should also discuss the functional and occupational impact of the Veteran's right knee gunshot wound residuals.

8.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


